Citation Nr: 0400709	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  00-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accident, claimed as stroke as secondary to the service 
connected knee disabilities.

2.  Entitlement to service connection for hearing loss as 
secondary to the service connected knee disabilities. 

3.  Entitlement to an increased rating for left knee 
osteoarthrosis with status post total knee arthroplasty, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for status post total 
arthroplasty and meniscectomy, right knee, with degenerative 
changes, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1955 to March 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

In November 2000, a hearing was held at the RO before a local 
hearing officer, and in June 2003, a hearing was held at the 
RO before the undersigned, who is a Veterans Law Judge who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearings are of record.

The issues of entitlement to service connection for 
cerebrovascular accident, claimed as stoke as secondary to 
the service connected knee disabilities; entitlement to 
service connection for hearing loss as secondary to the 
service connected knee disabilities; entitlement to an 
increased rating for left knee osteoarthrosis with status 
post total knee arthroplasty, currently evaluated as 30 
percent disabling; and entitlement to an increased rating for 
status post total arthroplasty and meniscectomy, right knee, 
with degenerative changes, currently evaluated as 30 percent 
disabling are the subjects of the Remand discussion below.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU) has been obtained 
by the RO.

2.  Service connection is in effect for left knee 
osteoarthrosis with status post total knee arthroplasty, 
evaluated as 30 percent disabling, and status post total 
arthroplasty and meniscectomy, right knee with degenerative 
changes, evaluated as 30 percent disabling.  The veteran's 
combined evaluation is 60 percent, with a bilateral factor of 
5.1 percent.

3.  The veteran is shown to have done manual or labor type 
work in a plastics plant most recently when he retired in 
June 1997.  He has completed four years of high school 
education. 

4.  It is more likely than not that the veteran is shown by 
the evidence to be precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities, considering his occupation experience 
and educational background, without regard to his advancing 
age.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Acts 
of 2000 and Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) are satisfied.  See also 
38 U.S.C.A. § 5103A (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran is service connected for left knee osteoarthrosis 
with status post total knee arthroplasty, evaluated as 30 
percent disabling, and status post total arthroplasty and 
meniscectomy, right knee with degenerative changes, evaluated 
as 30 percent disabling.  The veteran's combined evaluation 
is 60 percent, with a bilateral factor of 5.1 percent.

The veteran underwent total knee arthroplasty of the right 
knee in October 1997 and of the left knee in October 1998.

On his June 1999 claim for entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU), the veteran reported that he 
last worked full time in October 1997, which was when his 
service connected right and left knee disabilities prevented 
him from working full time.  At this last employment he 
worked as a machine operator at a plastic container company 
for 40 hours/week.  His eduction level was that he completed 
four years of a high school education.  

Received in July 1998 was a statement from the veteran's 
former employer that indicated that the veteran was under the 
manger's supervision from August 1995 to June 1997 and had 
bad knees.  There was a progressive decline in his knees.  By 
the time he retired in June 1997, the veteran could hardly 
walk after standing during a shift of eight hours.  A July 
1999 statement from the veteran's former employer indicated 
that the veteran ended his employment in June 1997 and was 
retired.

On a VA examination in April 2000, the veteran was 65 years 
old.  The veteran had undergone bilateral total knee 
replacement secondary to pain in the knees and associated 
locking.  The veteran complained of back discomfort.  The 
veteran additionally had a cerebrovascular event in 1997 with 
residual right sided facial weakness and poor vision and 
hearing on the right side of the face.  After examination, 
the impression was bilateral knee pain, status post multiple 
surgical interventions, culminating in bilateral total knee 
replacements.  The veteran had pain on a regular basis for 
which he had relief with nonsteroidal agents; and chronic 
back pain with x-ray evidence of moderate degenerative joint 
disease.  The current disabilities likely precluded 
occupation in a highly rigorous exertional activity.  
However, this should not significantly preclude gainful 
employment in a more sedentary type limited activity job.

A May 2000 statement from the veteran's former employer 
indicates that the veteran quit in June 1997 because of bad 
knees.  He had trouble performing his work assignments on a 
daily basis because he had to stand for eight hours.  He was 
in obvious pain at the end of the day.  Additionally, the 
plant had a decibel level of over 80 and it would have been 
impossible to wear earplugs, which were required, with the 
hearing aids that the veteran wore.

Received were Social Security Administration (SSA) records 
accompanying a November 1997 decision granting disability 
benefits to the veteran that shows that the veteran was 
considered disabled due to degenerative joint disease.

On a VA examination in June 2001, after examination, the 
assessment was that the veteran was 66 years old and had a 
degenerative disability of both of his knees, which required 
bilateral total knee arthroplasty, and a similar degenerative 
disability of his low back.  It was not believed that the 
veteran was employable in the manufacturing industry, which 
was the industry where he worked in the past.  Things 
contributing to this included his degenerative arthritis in 
both his back and his knees, as well as some instability.  In 
1997 the veteran had a fall and was noted to have a 
cerebellar stroke after this problem, it was thought that 
this also contributed to his unemployability.

On a VA examination in June 2001, after examination of the 
knees, the discussion was that the veteran was completely 
unemployable with regards to his knees.  He could so some 
type of a sedentary desk job such as answering the phones or 
paperwork, as long as he was able to get up and walk around 
to reduce his knee stiffness every 15 to 20 minutes or so.  
It was not recommended that he do any type of laborious job 
such as construction or a job that required him to do any 
squatting, excessive walking, running, or stair climbing.  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2003).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2003).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).   
 
Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2003).

The veteran contends that his service connected disabilities 
prevent him from engaging in any substantially gainful 
employment.  Resolving reasonable doubt in favor of the 
veteran, the evidence supports his contention.  On a VA 
examination in June 2001, the veteran was considered 
unemployable due to his service connected knee disabilities.  
Other medical records show the veteran is unemployable due to 
his knee disabilities, as well as non service connected 
disabilities, and additionally include that the veteran could 
do sedentary work; however, the veteran completed four years 
of a high school education, his last job was labor on his 
feet in plastics plant, and the veteran's employer in the May 
2000 statement indicated that the veteran quit due to his 
service connected knee disability.  Therefore, again, 
resolving reasonable doubt in favor of the veteran, the Board 
concludes that it is more likely than not that the service 
connected knee disabilities preclude substantially gainful 
employment, as such, the appeal is allowed.  38 C.F.R. § 
3.340.  It is noted that age is not for consideration in 
assigning these benefits.  See 38 C.F.R. § 4.19.  It is 
noted, however, that this decision is made mindful of his 
educational background and his long time occupational 
experience.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.

REMAND

As to the issues of entitlement to service connection for 
cerebrovascular accident, claimed as stroke as secondary to 
the service connected knee disabilities; entitlement to 
service connection for hearing loss as secondary to the 
service connected knee disabilities; entitlement to an 
increased rating for left knee osteoarthrosis with status 
post total knee arthroplasty, currently evaluated as 30 
percent disabling; and entitlement to an increased rating for 
status post total arthroplasty and meniscectomy, right knee, 
with degenerative changes, currently evaluated as 30 percent 
disabling, the evidence is inadequate to fully evaluate the 
veteran.  (It is noted, in view of the total rating granted 
above, that the veteran could chose to withdraw (in writing 
to the RO) the appeal as to these issues rather than assist 
in the development requested below.  Without such withdrawal, 
development as noted is indicated.)

The veteran reports VA treatment for the disabilities at 
issue.  Additionally, a VA examination from June 2001 shows 
the veteran reported being seen for a cerebrovascular 
accident in October 1997 at Lakeland Regional Hospital.  At 
the Board hearing in June 2003, the veteran reported being 
treated for the cerebrovascular accident at Watson Clinic in 
Lakeland, Florida and that these treatment records were of 
record.  Therefore, the veteran should additionally be 
contacted regarding treatment for the disabilities at issue, 
and any additional treatment records should be obtained, 
including treatment records from the Tampa, Florida VA 
Medical Center.

Secondly, as to the issues of entitlement to service 
connection for a cerebrovascular accident and hearing loss, 
both as secondary to the service connected right knee and 
left knee disabilities, the veteran reports falling at work 
in February 1997, due to the service connected right and left 
knee disabilities, which caused a cerebrovascular accident 
and hearing loss.  In an accident report in February 1997, it 
was reported that the veteran tripped over a packing stand 
and fell on his right side; however, in July 1998, the 
veteran's employer reported that the veteran's fall in 
February 1997 could have been avoided if his knees were fit 
to step over the packing station when it collapsed.  
Therefore, it does appear that the fall at work in February 
1997 was due to the veteran's service connected disabilities.  
In September 1997, the veteran experienced symptoms that were 
diagnosed in October 1997 as a blood clot in the posterior 
region of the head or brain and was told that it was stroke 
that had occurred a month prior.  On a VA examination in June 
2001, regarding a relationship of the possible 
cerebrovascular accident in 1997, the claims file was not 
available, and after examination, the assessment was history 
of possible cerebrovascular accident in 1997, unknown 
etiology; if it was a basilar artery thrombosis, this can be 
secondary to trauma to the back of the head and /or 
manipulations by chiropractors, but it was slightly out of 
the range of the history of the trauma, usually the symptoms 
would occur within the first couple of months.  Seven months 
was a little out of the range.  He indicated he would defer 
to neurosurgery and indicated it would be useful to have 
additional medical records from Lakeland Regional Hospital to 
determine if this was a basilar artery thrombosis which could 
cause vertigo and hearing loss.  Therefore, to assist in 
development of the veteran's claim, following receipt of any 
additional treatment records, a new VA examination should be 
provided to ascertain the nature of the cerebrovascular 
accident disability and whether there is a hearing loss 
disability for VA purposes and the etiology of the claimed 
disorders and any relationship with the veteran's service or 
a service connected disability.

At the Board hearing in June 2003, the veteran reported that 
the symptomatology of his right and left knee disabilities 
are worse than at the last VA examination in June 2001, 
including that he experienced aching, swelling, and 
instability.  Therefore, and following receipt of any 
additional treatment records, if any, a VA examination 
regarding the current severity of the right and left knee 
disabilities should be provided.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), were signed into law.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The provisions of the VCAA have not been 
provided to the veteran as to the specific issues on appeal.  
Therefore, to fully comply with the VCAA, on remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirement set forth in the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue, including 
where he was treated for the 
cerebrovascular accident since September 
1997.  Thereafter, the RO should obtain 
copies of all records that have not 
already been obtained.  This should 
include treatment records from any VA 
Medical Centers, including the Tampa, 
Florida VA Medical Center.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

3.  The veteran should be scheduled for 
an appropriate VA examination(s) 
regarding the claim for service 
connection for a cerebrovascular accident 
and hearing loss.  The claims folder 
should be made available to the 
examiner(s) in connection with the 
examination.  The examination(s) must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history and current complaints, 
as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset of the 
disabilities for which the veteran seeks 
service connection.  The examination 
should additionally include whether the 
veteran has a hearing loss disability.  
The examiner(s) should opine whether it 
is at least as likely as not (probability 
of 50 percent or greater) that the 
disabilities at issue, cerebrovascular 
accident and hearing loss, had their 
onset during the veteran's service or are 
otherwise connected to the veteran's 
service OR is it at least as likely as 
not (probability of 50 percent or 
greater) that the current disabilities 
are proximately due to or the result of a 
service connected disability, including a 
fall in February 1997.  If there is no 
indication of a relationship, that should 
be set out in the claims folder.

The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.  
If a determination cannot be made without 
resort to speculation, that too should be 
noted in the claims folder.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected right and left knee 
disabilities.  The claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should indicate whether 
there are any findings of weakness, pain, 
or limitation of motion as a residual of 
the knee replacements of the right and 
left knee, and if so, the severity 
thereof should be described.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



